Citation Nr: 1445530	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-31 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation in excess of 40 percent for diabetes mellitus.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to and after November 8, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from February 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa and Lincoln, Nebraska.  Jurisdiction of the claims file rests with the Des Moines RO.  

The Veteran indicated he wanted a video conference hearing in his May 2012 VA-9 Form, but did not appear at the January 2014 hearing.  Therefore, the hearing request is considered withdrawn.  

The Veteran's claim for entitlement to service connection for Parkinson's Disease was granted in a July 2013 rating decision.  This is considered a full grant of the benefits sought on appeal.  As the Veteran has not appealed the rating or effective date assigned this issue is not before the Board.  

The claims file contains a record of a January 2014 phone call reportedly from the Veteran to his local representative, which states he wished to drop all issues on appeal.  The record also contains an April 2014 Informal Hearing Presentation which continues to advocate for the issues.  The Board sought clarification from the Veteran's representative, who reported an inability to contact the Veteran but contended that because the Veteran had not submitted a signed withdrawal, the appeals remain pending.  To avoid prejudice to the Veteran, the Board will continue to adjudicate the claims.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's April 2014 Informal Hearing Presentation and updated VA medical center outpatient treatment records are located in Virtual VA.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran's PTSD had been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as irritability, panic attacks, avoidance behaviors, and difficulty concentrating.  

2.  The Veteran's diabetes has required insulin or oral hypoglycemic agents, but no visits to a diabetes provider twice per month or more and no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization.  


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating for PTSD in excess of 50 percent have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.40, 4.45, 4.46, 4.59, 4.130, Diagnostic Code 9411 (2013).  

2.  The criteria for a rating in excess of 40 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.119, Diagnostic Code 7913 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

As the PTSD appeal arises from the initial grant of service connection, the notice that was provided in June 2008 before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  The Veteran has not argued otherwise.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations, in April 2008, October 2008, December 2009, April 2011, May 2012, and March 2013.  There is no additional evidence that need be obtained.  

Merits of the Claims

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In both cases, it is possible for a Veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  

PTSD

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.  
 
A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

The maximum schedular 100 percent rating for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning scale, with scores ranging between zero and 100 percent.  Global Assessment of Functioning scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the Global Assessment of Functioning scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  DSM-IV at 44.  While Global Assessment of Functioning scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.  38 C.F.R. § 4.2 (2013).  

The Veteran was granted entitlement to service connection for PTSD in a February 2009 rating decision and was awarded a 10 percent rating.  This evaluation was increased to 50 percent, dating back to the original claim, in a July 2010 rating decision.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  There is a higher maximum rating and no waiver has been received.  Therefore, the issue is still on appeal.  

The Veteran was afforded a VA examination in April 2008.  There, he reported a history of alcohol abuse until the 1990s.  The Veteran also reported anxiety episodes, avoidance of going out and crowds, and sleep difficulties.  The Veteran stated he did most activities with his wife but also went fishing occasionally with his grandson and took walks to deal with his anxiety.  He did his chores and remodeling projects.  The examiner noted that the Veteran's symptoms resulted in an occasional decrease in work efficiency with periods of inability to perform tasks, but generally functioning satisfactorily.  The examiner assigned a GAF score of 58.  

The Veteran had another VA examination in October 2008.  There, he reported similar symptoms but also distressing dreams, irritability, losing interest in projects, and exaggerated startle response.  The examiner opined that the Veteran's PTSD symptoms were slight or mild and assigned a GAF score of 60. 

The Veteran had another VA examination in April 2011.  There, the Veteran reported enjoying seeing his children and grandchildren weekly and taking them to Disney World last year.  He also reported going out to eat with his wife on a weekly basis.  The Veteran reported similar symptoms, but also sadness related to his wife's health, anxiety attacks more than once per week and intrusive thoughts.  The examiner opined that the Veteran's symptoms had worsened since the last VA examination and were now in the mild to moderate range, and assigned a GAF score of 55.  

The Veteran most recently had a VA PTSD examination in May 2012.  There, he endorsed similar symptoms as previously, with the addition of anger while driving, feelings of detachment or estrangement, a sense of foreshortened future, panic attacks 3 to 5 times per week, and hypervigilance.  The examiner assigned a GAF score of 50.  

The record also contains a SSA file from May 2010 which indicates there is no evidence of significant impairment of function due to PTSD and that the Veteran's PTSD is "nonsevere."  

The Veteran and his wife have submitted statements testifying to the Veteran's symptoms and adding that he sometimes does not get along with his family.  The Veteran's wife has stated that she sometimes has to remind him about his hygiene, including bathing and changing clothes.  She also noted his violent nightmares and his fear of hurting her because of them.  The Veteran and his wife are competent to describe the symptoms he has experienced and they have witnessed.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Here, the credibility of the statements regarding family interactions is somewhat undermined by their inconsistency with those reported at VA examinations.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

The Veteran attended group therapy at a VA outpatient medical treatment center from December 2007 until at least July 2013.  There, he was consistently noted to have stable moderate depression and social avoidance.  He was generally assigned GAF scores between 50 and 60.  

The Veteran's PTSD symptoms do not merit a rating in excess of 50 percent.  The Veteran shows symptoms such as irritability, sleep impairment, difficulty concentrating, avoidance behaviors, intrusive thoughts and dreams, panic attacks multiple times per week, and less interest in hobbies and finishing tasks.  The Veteran is noted to have been in one physical altercation at work, but there is no evidence of other violence.  His GAF scores have been in the serious to moderate range.  The Veteran is able to manage the activities of daily life and does not have suicidal or homicidal ideation, difficulty with speech, impaired impulse control, obsessional rituals, or spatial disorientation.  Therefore, the Board cannot grant an increased evaluation for PTSD.  

Staged ratings are inapplicable as the Veteran's symptoms are unchanged during the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Diabetes Mellitus

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is to be assigned a 40 percent rating.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated is to be assigned a 60 percent rating.  Id.  

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated is to be assigned a 100 percent rating.  Id.

A note after the ratings states: Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  Id.  

The Veteran was granted service connection for diabetes in a June 2008 rating decision and assigned a 20 percent evaluation.  The Veteran did not file an appeal within a year and the decision became final.  The Veteran claimed entitlement to an increased rating in October 2009.  A July 2010 rating decision granted an increase to 40 percent, dating back to the October 2009 claim for increase.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  There is a higher maximum rating and no waiver has been received.  Therefore, the issue is still on appeal.  

The Veteran was afforded a VA examination for diabetes in December 2009.  There, he was noted to visit a diabetic healthcare provider every 3 to 4 months.  He denied having episodes of ketoacidosis or hypoglycemic reactions which required hospitalization.  He was noted to have gained 50 pounds in the past two years and that there were no restrictions on his activities except not to exercise within two hours of taking insulin.  The Veteran had previously been on oral hypoglycemic medication, but switched to insulin injections due to poor control of his diabetes.  He was noted to have erectile dysfunction but the examiner opined it was multifactorial and more likely due to hypertension.  

The Veteran was most recently afforded a VA diabetes examination in March 2013.  There, he was noted to have switched back to an oral hypoglycemic agent.  He reported visiting a diabetic care provider less than twice monthly and denied any hospitalizations for hypoglycemia or ketoacidosis.  The Veteran did report unintentional weight loss due to diabetes. The examiner opined that the Veteran's diabetes was stable and under control.  

VA outpatient treatment records report similar symptoms and improvement in the Veteran's diabetes.  

The Veteran's diabetes symptoms do not merit a rating in excess of 40 percent.  The Veteran requires an oral hypoglycemic agent or insulin injections, visits to a diabetic care provider every 3 months, and has weight fluctuation.  The Veteran has compensable complications, such as diabetic dermopathy, which are separately rated.  The Veteran has never required hospitalization for ketoacidosis or a hypoglycemic reaction more than once or twice per year, visits to a diabetic care provider twice a month or more, or regulation of diet or activities.  Therefore, the Board cannot grant a higher rating.  

Staged ratings are inapplicable as the Veteran's symptoms are unchanged during the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered whether the Veteran's PTSD and diabetes warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran has PTSD symptoms including feelings of detachment and estrangement, sleep impairment, hypervigilance, irritability, exaggerated startle response, depression, anxiety, disturbances of motivation and difficulty concentrating.  The Veteran has diabetes symptoms such as requiring oral hypoglycemic agents or insulin injections and weight fluctuation.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. §§ 4.119 and 4.130, Diagnostic Codes 7913 and 9411.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Codes 7913 and 9411 adequately contemplate all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted.  

As the preponderance of the evidence is against the claims the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to an increased initial evaluation for PTSD in excess of 50 percent is denied.  

Entitlement to an increased evaluation for diabetes in excess of 40 percent is denied.  


REMAND

The Veteran claimed entitlement to TDIU in August 2010.  The claim was denied in a July 2011 rating decision.  A July 2013 rating decision granted service connection for several disabilities not considered by the July 2011 TDIU decision, namely Parkinson's Disease and related disabilities.  An October 2013 rating granted an earlier effective date of November 8, 2010 for these disabilities, making the Veteran's overall rating 100 percent from November 8, 2010.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court of Claim for Veterans' Appeals (Court) held that a Veteran may still seek entitlement to individual unemployability benefits even if he is already receiving a 100 percent schedular rating for a service connected disorder.  

The Board must remand the claim of TDIU for the period prior to and after November 8, 2010 because the January 2011 examiner did not provide any supporting rationale for his negative opinion.  Instead, he simply discussed the etiology of the disabilities and then stated that they did not support entitlement to TDIU.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).  

The Board must also remand the TDIU claim for the period since November 8, 2010 for consideration of newly service-connected disabilities starting at that date.  

As many years have passed since the last TDIU examination and there are likely relevant outstanding medical records, remand is required to obtain any records and to provide the Veteran an updated examination.   

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

3.  After numbers 1 and 2 have been completed, the Veteran should be afforded a VA examination and opinion to for evaluation of his disabilities for unemployability.  The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in each examination report.  

The examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's service-connected disabilities, for the period from August prior to or after November 8, 2010, rendered him totally disabled based on individual unemployability.  After November 8, 2010, it should be indicated whether any one or two of the disorders causes unemployability, or whether it is a combination of all disorders that would render the Veteran unemployable.

All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the examiner is unable to provide the requested information, the claims file should be sent to another VA doctor who can provide the information requested.  If additional examination is required, it should be scheduled and the Veteran should be notified.  

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


